The board of dental examiners revoked the license of the petitioner. On appeal to the Circuit Court his Honor, Judge Townsend, affirmed their act and the petitioner appealed to this Court. The question on appeal has narrowed down to the inquiry as to whether advertising to practice dentistry without pain is in violation of the statute, and is a sufficient cause to sustain a revocation of the license.
It will be noted that the prohibition is not against the use of narcotics or drugs which would prevent pain in extracting teeth, but the prohibition is against advertising that teeth may be painlessly extracted, so that, for the purpose of construing this Act, it is not unlawful to use the means which would bring about such result. The title of the Act is: *Page 4 
"An Act to regulate the practice of dentistry in South Carolina and to provide for the revocation of the licenses of dentists in certain cases."
Throughout the body of the Act, with the exception of the clause, "or advertising to practice dentistry without pain," practically every clause is preceded or followed by a statement showing that there must be fraud in the doing of the act prohibited. The clause quoted, and now particularly before the Court, stands alone.
The argument of the case before the Court and the idea conveyed by the decree of his Honor, Judge Townsend, both tend to give the construction to the Act that there must be some element of fraud in the act complained of, or that the act must be done with intent to deceive the public, and I think that this is the proper construction to give it. If this construction be taken away from the Act, and if this construction be not intended in the clause cited and now being construed, then the case would assume a more serious aspect as touching the constitutionality of the Act in this respect. It is an Act to regulate the practice of dentistry. It cannot be denied that this is within the purview of the Legislature. The Legislature has the power to classify all persons engaged in a like calling or undertaking, and to declare that they shall be subject to certain rules and regulations operating upon that class. But, as has been well said by the counsel for the appellant in the argument before the Court, while admitting the power to regulate, the Legislature has not the power, under the guise of regulating, "to impair the fundamentals of life, liberty, and property."
To prohibit advertising to practice dentistry without pain where it is an admitted fact that such can be done would be beyond the power of the Legislature, if we eliminate from it the element of fraud or deceit. I prefer, however, not to base my judgment upon this ground, but upon the ground that the Act contemplated that the advertisement *Page 5 
must contain a statement calculated to practice fraud or deceit upon the public or upon the patients of the dentist, and that the advertisement of the appellant in this case does not violate the spirit of the Act, although, taking the clause in question by itself, and permitting the mere advertisement of the truth to be a ground upon which to revoke the license, such might be done; yet it is the spirit and intent of the Act, and not the letter of it, that should govern and I am therefore of the opinion that the judgment should be reversed.
Reversed.